department of the treasury internal_revenue_service washington d c a qo tax_exempt_and_government_entities_division aug uniform issue list seit ee ek te ke kk e k kk legend taxpayer spouse financial_institution amount a amount b amount c plan x dear es this is in response to your request received date as supplemented by correspondence received date date date date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer represents that she received a distribution from her deceased spouse's account in plan x taxpayer asserts that her failure to accomplish a roliover of the distribution within the 60-day period prescribed by sec_402 was due to the fact that she had not requested the distribution and did not receive the statutorily required notice of the tax consequences and her rollover rights regarding the distribution taxpayer further represents that the distribution has not been used for any other purpose taxpayer was the beneficiary of spouse's interest in plan x which is represented to be a qualified_retirement_plan under sec_401 of the code pursuant to plan x's terms plan x made a mandatory distribution of spouse's interest in plan x to taxpayer on date one year after spouse's death taxpayer received amount b after plan x withheld amount c for federal withholding taxes taxpayer had not requested the distribution and represents that she did not receive a notice from plan x explaining the distribution and its tax consequences and her rollover rights upon receiving the unrequested distribution of amount b from plan x taxpayer gave amount b to financial_institution with whom spouse and taxpayer had other non- retirement accounts taxpayer represents that she intended to maintain amount a in a manner consistent with the tax treatment such interest received in plan x and had no intent or expectation of receiving a distribution from plan x because the distribution was not requested and she did not receive the proper notice regarding it she did not know how to instruct financial_institution on what to do with the funds received financial_institution simply deposited amount b in taxpayer's regular non-retirement account on date taxpayer has not used the funds and amount b remains in taxpayer's non-retirement account based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement in sec_402 of the code with respect to the distribution of amount a sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 of the code regarding required distributions sec_402 of the code provides that a plan_administrator before making a distribution that is eligible for rollover shall provide a written explanation to the recipient of the tax consequences of the distribution and the recipient's right to rollover the distribution within days revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with her assertion that her failure to accomplish a timely rollover was caused by the fact that she had not requested the distribution and did not receive the statutorily required notice of the tax consequences and her rollover rights regarding the distribution therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from plan x taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_402 except the 60-day requirement are met with respect to such contribution the contribution of amount a will be considered a rollover_contribution within the meaning of sec_402 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code regarding required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact af _ please address all correspondence to se t ep ra t2 sincerely yours enclosures deleted copy of ruling letter notice of intention to disclose cc wee kark
